DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they include color photographs and/or color drawings which are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  No such petition has been filed by Applicant.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because:
In Figure 2, the reference numbers and corresponding elements presented in the figure are not consistent with the discussion in the Specification.  Specifically, reference numeral “266” assigned to a “Signaling System” and reference numeral “268” assigned to a “Routing System” are not consistent with at least the discussion in Paragraphs [0028], [0032], [0034], and [0042] of the Specification which recite having a “routing system 266” and a “planning system 268”.  Accordingly, as it relates to the drawings, the routing system is assigned a different reference numeral than what it is discussing in the Specification, and a routing system is not shown in the drawings; instead a signaling system is shown.  Attention is drawn to the objections to the Specification as presented below which set forth overlapping objections to the Specification as those in the present Drawing objection.  As such, Applicant may either amend the Drawings to be consistent with the Specification or, alternatively, amend the Specification to be consistent with the Drawings.
Figure 4 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “442” has been used to designate both a front end housing on a passenger’s side of the vehicle and a roof-top housing on the passenger’s side.  Based at least on the discussion presented in Paragraph [0041] of the Specification, it appears Applicant intended the front end housing on the passenger’s side of the vehicle to read --432-- rather than “442”.
In Figure 8, the reference numbers and corresponding elements presented in the figure are not consistent with the discussion in the Specification.  Specifically, reference numeral “870” assigned to a bicyclist and reference numeral “872” assigned to a vehicle are not consistent with at least the discussion in Paragraphs [0069]-[0070] of the Specification which recite a “vehicle 870” and a “bicyclist 872”.  Attention is drawn to the objections to the Specification as presented below which set forth overlapping objections to the Specification as those in the present Drawing objection.  As such, Applicant may either amend the Drawings to be consistent with the Specification or, alternatively, amend the Specification to be consistent with the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
in Paragraph [0006], line 3: it appears Applicant intended “determining inputting” to read --inputting--;
in Paragraph [0006], line 14: it appears Applicant intended “includes comprising determining” to read --includes determining--;
in Paragraph [0028], lines 4-5: the recitation of “routing system 266, planning system 268” is inconsistent with what is shown in Figure 2.  For example, in Figure 2, the routing system has been assigned reference numeral 268, while a signaling system has been assigned reference numeral 266, and the figure fails to show a planning system;
in Paragraph [0029], line 3: it appears Applicant intended “FIGURE 3” to read --FIGURE 4--;
in Paragraph [0032], lines 5-6: the recitation of “routing system 266, planning system 268” is inconsistent with what is shown in Figure 2.  For example, in Figure 2, the routing system has been assigned reference numeral 268, while a signaling system has been assigned reference numeral 266, and the figure fails to show a planning system;
in Paragraph [0034], on each of lines 1, 2, 3, 4, and 7: the recitation of “routing system 266” and “planning system 268” are inconsistent with what is shown in Figure 2.  For example, in Figure 2, the routing system has been assigned reference numeral 268, while a signaling system has been assigned reference numeral 266, and the figure fails to show a planning system;
in Paragraph [0036], line 5: it appears Applicant intended “sidewalks 340” to read --sidewalks 340, 342-- in order to be consistent with what is shown in Figure 3 and later described in Paragraph [0069];
in Paragraph [0042], line 6: the recitation of “routing system 266, planning system 268” is inconsistent with what is shown in Figure 2.  For example, in Figure 2, the routing system has been assigned reference numeral 268, while a signaling system has been assigned reference numeral 266, and the figure fails to show a planning system;
in Paragraph [0045], on each of lines 5 and 8: the recitation of “planning system 268” and “routing system 266” are inconsistent with what is shown in Figure 2.  For example, in Figure 2, the routing system has been assigned reference numeral 268, while a signaling system has been assigned reference numeral 266, and the figure fails to show a planning system;
in Paragraph [0056], line 7: it appears Applicant intended “FIGURES 5 and 5” to read --FIGURES 5 and 6--;
in Paragraph [0063], line 8: it appears Applicant intended “to observer” to read --to observe--;
in Paragraph [0066], lines 4-5: it appears Applicant intended “the test driver should at some point during the period should orient” to read --the test driver should at some point during the period 
in Paragraph [0069], line 13: the recitation of “vehicle 870, bicyclist 872” is inconsistent with what is shown in Figure 8.  For example, in Figure 8, the vehicle has been assigned reference numeral 872, while the bicyclist has been assigned reference numeral 870;
in Paragraph [0070], line 3: the recitation of “vehicle 870, bicyclist 872” is inconsistent with what is shown in Figure 8.  For example, in Figure 8, the vehicle has been assigned reference numeral 872, while the bicyclist has been assigned reference numeral 870;
in Paragraph [0070], line 5: it appears Applicant intended “turn his or her heard” to read --turn his or her head--;
in Paragraph [0071], line 10: the recitation of “vehicle 870, bicyclist 872” is inconsistent with what is shown in Figure 8.  For example, in Figure 8, the vehicle has been assigned reference numeral 872, while the bicyclist has been assigned reference numeral 870;
in Paragraph [0073], line 7: the phrase “to quickly his or her head vector over his or her shoulder” appears to be grammatically incorrect or incomplete.  Appropriate revision is respectfully requested.  For example, it would appear Applicant intended the phrase to read --to quickly orient his or her head vector over his or her shoulder--;
in Paragraph [0073], line 9: it appears intended “test drives” to read --test driver--;
in Paragraph [0074], line 1: appropriate revision of the phrase “other driver’s head entropy” is respectfully requested because it appears “entropy” is the incorrect word in this instance.  It is unclear if Applicant had intended “entropy” to read as --vector--, --pattern--, or some other term;
in Paragraph [0076], line 17: it appears Applicant intended “other cards, peds” to read --other cars, pedestrians--;
in Paragraph [0084], line 3: it appears Applicant intended “driver monitoring system 160” to read --driver monitoring system 100-- in order to maintain consistency throughout the specification.  Here it is noted that reference numeral 160 was previous assigned to user output devices not the driver monitoring system;
in Paragraph [0088], line 2: it appears Applicant intended “with monitoring with monitoring” to simply read --with monitoring--.  
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities: on line 4, it appears Applicant intended “determining inputting” to read --inputting-- because, as recited in the claim, the identified information is input “into a model”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "sufficiently enough" in claim 1 is a relative term which renders the claim indefinite.  Here, claim 1 recites, in part, the limitation “whether the test driver’s head moved sufficiently enough” which renders the claim indefinite because the term "sufficiently enough" is not defined by the claim, the specification, in the context of at least claim 1, does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear, in at least claim 1, what Applicant has considered to be a “sufficiently enough” head movement to suggest that the test driver is engaged in monitoring the driving of the vehicle.  Claims 2-3 are rejected as being indefinite by virtue of claim 1.  Here, claim 3 does not appear to cure the deficiency of claim 1 because simply indicating that changes in position of the test driver’s head allows for a determination on whether the test driver’s head moved sufficiently enough still renders the claim indefinite because it is unclear how much of a change in the position of the test driver’s head would have been considered by Applicant as being “sufficiently enough.”  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that “whether the test driver’s head moved sufficiently enough” corresponds to data regarding test driver’s head meeting at least one criterion that indicates that the test driver is monitoring an environment in which the vehicle is operating.  It is noted that each of claim 4 (and, by virtue of their dependency on claim 4, claims 5-12), claim 13, claim 14 (and, by virtue of their dependency on claim 14, claims 15-16), claim 17, claim 18 (and, by virtue of its dependency on claim 18, claim 19), and claim 20 cures the aforementioned deficiency of claim 1 because each of these claims provides a standard for what Applicant has considered to be a “sufficiently enough” head movement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Here, independent claim 1 recites, in part, analyzing sensor data to determine whether a test driver’s head moved sufficiently enough to suggest that the test driver is engaged in monitoring the driving of a vehicle operating in an autonomous driving mode. 
The limitation of analyzing the sensor data to determine whether a test driver’s head moved sufficiently enough to suggest that the test driver is engaged in monitoring the driving of the vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, “analyzing” in the context of this claim encompasses a user identifying or recognizing whether a test driver seated in a vehicle is paying attention to the surroundings of the vehicle).  Here, the user would have relied on looking at images or video to decide whether the test driver is looking around the environment (e.g., the road) where the vehicle is located by identifying that the test driver’s head is moving in manner in which a visual scan of the outside environment is being performed (e.g., looking out of windows or front windshield, or checking a rearview mirror or side mirrors of the vehicle).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the following additional elements: (i) using a sensor to capture sensor data of a test driver’s head for a period of time; (ii) initiating an intervention response based on the determination of whether the test driver’s head moved sufficiently enough; and (iii) using one or more processors to perform the using the sensor step, the analyzing step, and the initiating step.  The additional elements of using a sensor to capture sensor data of a test driver’s head and initiating an intervention response are recited at a high level of generality such that they amount to insignificant extra-solution activity.  In particular, the additional element of using a sensor to capture sensor data of a test driver’s head is directed to insignificant pre-solution activity, e.g., a mere data gathering step necessary for use in the abstract idea such as using an existing technology of a sensor to perform its conventional function of gathering data.  Here, the sensor itself behaves as expected and as previously known in the industry, and it is merely a conduit for collecting information to be used for the abstract idea.  Collecting information, even when limited to a particular content such as information about a test driver’s head, does not change its character as information.  Regarding the additional element of initiating an intervention response, this additional element is directed to insignificant post-solution activity because the additional element broadly encompasses initiating a process of proving the results of the abstract process of analyzing data (e.g., sending the results of the analyzing step to output the results in a humanly comprehensible manner such as outputting a signal to provide an audible notification - see at least Paragraph [0084] of the Specification in the present application) .  The one or more processors in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communicating with sensor, analyzing data, and outputting a result of the data analysis) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element of the one or more processors does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a sensor to capture sensor data and initiating an intervention response amount to insignificant extra-solution activity.  The additional element of using a sensor to capture sensor data about a test driver’s head is a well-understood, routine, and conventional activity that is utilized to monitor alertness or attentiveness of an occupant of a vehicle (see for example: Lisseman et al. (US 2018/0319407 A1); Hiramatsu et al. (US 2018/0326995 A1); Hoetzer (US 2018/0319408 A1); and Kuffner, Jr. et al. (US 9,904,287 B1); wherein each of the aforementioned references exemplify that it is well-understood, routine, and conventional to use a sensor, such as a camera, to collect information about a driver’s head in order to be able to monitor a driver’s alertness or attentiveness).  Similarly, the additional element of initiating an intervention response is a well-understood, routine, and conventional activity because it encompasses merely initiating a process of providing the results of the analysis of an abstract idea, for example by outputting the results in a humanly comprehensible manner such as an audible or visual notification (see for example: Lisseman et al. (US 2018/0319407 A1); Hoetzer (US 2018/0319408 A1); and Kuffner, Jr. et al. (US 9,904,287 B1); wherein each of the aforementioned references exemplify that it is well-understood, routine, and conventional to initiate a process of providing humanly comprehensible information based on monitoring a head movement of the driver).  Additionally, “initiating an intervention response” broadly encompasses simply providing a signal (i.e., transmitting data), and the courts have recognized that transmitting data is a well-understood, routine, and conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see at least: MPEP 2106.05(d)(II)).  Furthermore, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the aforementioned steps, particularly the step of analyzing, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, claim 1 is not patent eligible.  
With regards to dependent Claims 2-18, these claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. § 101.  Regarding claim 2, the claim recites that the sensor is a camera and the sensor data is a video, however this does not recite significantly more because as discussed above with regards to claim 1, the types of sensor and the type of sensor data amount to insignificant extra solution activity and the type of information, even when limited to a particular content of being video, does not change its character as information.  Regarding claim 3, the claim does not recite significantly more because it amounts to no more than mere instructions to apply the exception using a generic computer component (e.g., using model or algorithm to perform the analyzing step).  Regarding claims 4-7, these claims do not recite significantly more because they are directed to recognizing situations in which a driver exhibits that he/she is paying attention to an operating environment of a vehicle (e.g., paying attention to the surrounding rather than looking down, checking the mirrors).  Regarding claim 8, the claim does not recite significantly more because the additional element of identifying an object within stored information has been recognized by the courts as well-understood, conventional, and routine activity (see at least: MPEP 2106.05(d)(II) with regards to retrieving information in memory), and verifying that the driver has viewed a relevant object associated with vehicle operation (such as a static traffic light or stop sign).  Regarding claims 9 and 10, the claims do not recite significantly more because they are merely directed to an environment in which the abstract idea is being implemented (e.g., the particular pattern of head movement relates to a driver recognizing a stop sign or traffic light while a vehicle is stopped).  Regarding claim 11, the claim does not recite significantly more because the additional element of receiving information has been recognized by the courts as well-understood, conventional, and routine activity (see at least: MPEP 2106.05(d)(II) with regards to receiving data), and verifying that the driver has viewed a relevant object associated with vehicle operation (such as a relevant object (e.g., an approaching vehicle) on the road).  Regarding claim 12, the claim is not deemed recite significantly more because it generally amounts to ensuring that the driver is considered to have recognized an object when the object is within the driver’s field of view.  Regarding claim 13, the claim does not recite significantly more because the additional element of receiving information has been recognized by the courts as well-understood, conventional, and routine activity (see at least: MPEP 2106.05(d)(II) with regards to receiving data), and verifying that the driver has viewed a relevant object associated with vehicle operation (such as a relevant object (e.g., an approaching vehicle) on the road) based on ensuring that the driver has focused his/her attention on the object rather than quickly glancing at the object.  Regarding claims 14-15, these claims are not deemed to recite significantly more because the additional element of receiving information has been recognized by the courts as well-understood, conventional, and routine activity (see at least: MPEP 2106.05(d)(II) with regards to receiving data), and verifying that the driver has viewed relevant objects associated with vehicle operation (such as vehicles at an intersection) based on ensuring that the driver has focused his/her attention (i.e., has at least looked at an object for a reasonable amount of time indicative of mentally recognizing the object) on each object rather than quickly glancing at the object.  Regarding claim 16, the claim is not deemed to recite significantly more because the step of determining expected amounts of time in the context of this claim encompasses a user manually calculating or deciding how much time would be considered sufficient for a driver to notice a traffic light compared to a moving pedestrian while also considered the relativity of the object to the vehicle (e.g., objects that are closer would have been recognized quicker than object that are further away).  Here, the additional of using a model (e.g., an algorithm) amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding claim 17, the claim is not deemed to recite significantly more because the additional element of receiving information has been recognized by the courts as well-understood, conventional, and routine activity (see at least: MPEP 2106.05(d)(II) with regards to receiving data), and verifying that the driver has viewed relevant objects associated with vehicle operation based on the location of the vehicle (such as vehicles at an intersection and traffic signs/lights at the intersection) based on ensuring that the driver has focused his/her attention on an object; wherein the claimed value broadly encompasses a simple binary 0/1 or NO/YES analysis with regards to whether or not the driver looked at an object.  Here, the additional of using a model (e.g., an algorithm) amounts to no more than mere instructions to apply the exception using a generic computer component.  Regarding claim 18, the claim is not deemed to recite significantly more because verifying that the driver is paying attention by recognizing that the driver is physically looking around in the context of the claim encompasses a user recognizing that the driver is physically looking around; wherein the claimed score broadly encompasses a simple binary 0/1 or NO/YES analysis with regards to whether or not the driver is looked around in a manner that indicates awareness.  Here, the additional of using a model (e.g., an algorithm) amounts to no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, claims 1-18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
In contrast to claims 1-18, dependent claims 19-20 are deemed to recite significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. § 101 because these claims recite subject matter that can not reasonably be performed in the human mind in the context of the claimed invention.  For example, with regards to claim 19, determining the value (which is being used for comparing a current score) based on past history of head movements scores for the test driver is deemed to amount to significantly more than what can reasonably be performed in the human mind to make a mental determination about whether or not the test driver is paying attention.  Similarly, with regards to claim 20, analyzing changes in a head movement score over time in order to determine whether the test driver’s head moved sufficiently enough to suggest that the test driver is engaged in monitoring the driving of the vehicle is deemed to amount to significantly more than what can reasonably be performed in the human mind to make a mental determination about whether or not the test driver is paying attention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mangal et al. (U.S. Patent Application Publication No. 2020/004244 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Mangal discloses a method for analyzing head movements in a test driver tasked with monitoring the driving of a vehicle operating in an autonomous driving mode (see at least: Mangal, Abstract, and Paragraphs [0013], [0015], [0024]-[0025]), the method comprising: 
using, by one or more processors, a sensor to capture sensor data of a test driver's head for a period of time (see at least: Mangal, Paragraphs [0013]-[0014], [0028]); 
analyzing, by the one or more processors, the sensor data to determine whether the test driver's head moved sufficiently enough to suggest that the test driver is engaged in monitoring the driving of the vehicle (see at least: Mangal, Paragraphs [0018], [0021], [0023], [0031]-[0034]); and 
based on the determination of whether the test driver's head moved sufficiently enough, initiating, by the one or more processors, an intervention response (see at least: Mangal, Paragraphs [0020], [0034]-[0037]).

Regarding Claim 4:
Mangal discloses the method of claim 1, wherein analyzing the sensor data includes looking for a particular pattern of movement, and wherein the determination of whether the test driver's head moved sufficiently enough is further based on the particular pattern of movement (see at least: Mangal, Paragraphs [0018], [0021], [0023], [0028], [0031]-[0033]; wherein the particular pattern of movement includes looking at each of the identified targets and/or performing the visual sweep).

Regarding Claim 5:
Mangal discloses the method of claim 4, wherein the particular pattern of movement includes whether an expected head vector of the test driver is oriented above a dashboard of the vehicle for a portion of the period of time (see at least: Mangal, Paragraphs [0018], [0021], [0023], [0028], [0031]-[0033]; wherein looking outside the vehicle or looking at least at the rear-view mirror requires a head vector (i.e., gaze direction) of the test driver to be oriented above a dashboard of the vehicle).

Regarding Claim 7:
Mangal discloses the method of claim 4, wherein the particular pattern of movement includes whether a head vector of the test driver was oriented towards one or more mirrors of the vehicle within the period of time (see at least: Mangal, Paragraphs [0013], [0023], [0033]).

Regarding Claim 8:
Mangal discloses the method of claim 4, further including identifying an object within pre-stored map information that the test driver is expected to observe, and wherein the particular of movement includes whether the test driver observed the object in an environment of the vehicle during the period of time (see at least: Mangal, Paragraphs [0022], [0027], [0031]-[0032]).

Regarding Claim 11:
Mangal discloses the method of claim 4, further comprising, receiving information about an object detected in an environment of the vehicle by a perception system of the vehicle, and wherein the particular pattern of movement relates to whether the test driver observed the object (see at least: Mangal, Paragraphs [0012], [0016], [0018], [0026], [0031]-[0032]).

Regarding Claim 17:
Mangal discloses the method of claim 1, further comprising, receiving information about a plurality of objects detected in an environment of the vehicle by a perception system of the vehicle (see at least: Mangal, Paragraph [0012]), and wherein: 
analyzing the sensor data includes determining inputting the received information, the sensor data, pre-stored map information used to control the vehicle, and a location of the vehicle when the sensor data was captured into a model in order to determine a value indicative of how closely a test driver's head movements correspond to expected head movements for a test driver (see at least: Mangal, Paragraphs [0016], [0022], [0029], [0031]-[0032], [0034]; wherein all the claimed information is input into an algorithm (at least classification algorithm disclosed by Mangal) in order to determine where the objects are and verify that the driver has viewed the objects.  Here, a location of the vehicle would have necessarily been considered by at least the classification algorithm in order to determine the relative position of objects to the vehicle, and the determined value would have been a binary YES/NO with regards to whether or not the driver looked at an object.  Here it is noted that the map data relied upon to retrieve objects in the environment in the vehicle would have also been the map data the autonomous vehicle relied upon when driving autonomously (see for example: Obata et al. (US 2020/0377126 A1), Paragraphs [0059]-[0061]; and Wei et al. (US 2018/0001893 A1), Paragraphs [0009]-[0010].).  It is further noted that what the pre-stored map information is used for is outside the scope of the claimed invention because the claims do not positively recite controlling the vehicle based on the pre-stored map information), and 
the determination of whether the test driver's head moved sufficiently enough is further based on the value (see at least: Mangal, Paragraph [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mangal et al. (US 2020/0004244 A1) as applied to claim 1 above, and further in view of Stent (U.S. Patent Application Publication No. 2020/0183383 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 2:
Mangal discloses the method of claim 1, wherein the sensor is a camera, and the sensor data is captured over the period of time from the camera (see at least: Mangal, Paragraph [0013]).  Mangal, however, does not appear explicit in that the sensor data is a video captured over the period of time.  Stent, similar to Mangal, teaches an invention for monitoring a gaze direction of a driver tasked with monitoring an environment in which the vehicle is operating in order to determine an alertness of the driver with respect to the environment (see at least: Stent, Abstract).  Stent teaches using a sensor to capture sensor data of a test driver’s gaze direction for a period of time, wherein the sensor is a camera, and the sensor data is a video captured over the period of time (see at least: Stent, Paragraphs [0015], [0018], [0027], [0032], [0043]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Stent in the invention of Mangal such that the sensor data being captured included a video.  The claim would have been obvious because a particular known technique of capturing video using a camera in order to monitor a driver’s gaze direction was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results as expected in the invention of Mangal (i.e., capturing sensor data, in the form of a video from a camera, in order to determine a driver’s gaze direction over a period of time). 

Regarding Claim 3:
Modified Mangal teaches the method of claim 2, wherein analyzing the sensor data includes using a model to determine changes in position of the test driver's head, and wherein the determination of whether the test driver's head moved sufficiently enough is further based on the changes in position of the test driver's head (see at least: Mangal, Paragraphs [0018], [0021], [0023], [0028], [0031]-[0033]; wherein the model is the computer algorithm of Mangal which determines changes in position of the test driver’s head in order to identify whether the driver has looked at each of the identified target and/or has performed the visual sweep of Mangal).

Regarding Claim 13:
Mangal discloses the method of claim 1, further comprising, receiving information about an object detected in an environment of the vehicle by a perception system of the vehicle, and wherein analyzing the sensor data includes verifying that the test driver observed the object such that the determination of whether the test driver’s head moved sufficiently enough is further based on the verification (see at least: Mangal, Paragraphs [0012], [0016], [0018], [0026], [0031]-[0032]).  Mangal, however, does not appear explicit regarding wherein analyzing the sensor data includes determining an amount of time that the test driver observed the object such that the determination of whether the test driver's head moved sufficiently enough is further based on the amount of time.
Stent, similar to Mangal, teaches an invention for monitoring a gaze direction of a driver tasked with monitoring an environment in which the vehicle is operating in order to determine an alertness of the driver with respect to the environment (see at least: Stent, Abstract).  Stent teaches receiving information about an object detected in an environment of the vehicle by a perception system of the vehicle, and wherein analyzing the sensor data regarding the gaze direction of the test driver includes determining an amount of time that the test driver observed the object such that the determination of whether the test driver's head moved sufficiently enough is further based on the amount of time (see at least: Stent, Paragraphs [0018], [0020], [0027], [0038]-[0041]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Stent in the invention of Mangal such that a determination was made regarding an amount of time that the test driver observed the object, and subsequently using this determination to determine whether the test driver’s head moved sufficiently enough (i.e., to have included the technique of ensuring that the test driver had observed the identified object for at least a predetermined amount of time).  One would have been motivated to include the technique of verifying that the test driver’s gaze direction was held for a predetermined amount of time because it would have properly ensured that the driver was looking in the required direction and has noticed the relevant target, thereby ensuring that the driver had indeed focused on and recognized the relevant target of Mangal (see at least: Stent, Paragraph [0038]).  

Regarding Claim 14:
Mangal discloses the method of claim 1, further comprising, receiving information about a plurality of objects detected in an environment of the vehicle by a perception system of the vehicle, and wherein analyzing the sensor data includes verifying that the test driver observed each of the plurality of objects such that the determination of whether the test driver’s head moved sufficiently enough is further based on the verification (see at least: Mangal, Paragraphs [0012], [0016], [0018], [0026], [0031]-[0032]).  Mangal, however, does not appear explicit regarding wherein analyzing the sensor data includes determining an amount of time that the test driver observed each of the plurality of objects such that the determination of whether the test driver's head moved sufficiently enough is further based on the amounts of time for each of the plurality of objects.
Stent, similar to Mangal, teaches an invention for monitoring a gaze direction of a driver tasked with monitoring an environment in which the vehicle is operating in order to determine an alertness of the driver with respect to the environment (see at least: Stent, Abstract).  Stent teaches receiving information about a plurality of objects detected in an environment of the vehicle by a perception system of the vehicle, and wherein analyzing the sensor data includes determining an amount of time that the test driver observed each of the plurality of objects such that the determination of whether the test driver's head moved sufficiently enough is further based on the amounts of time for each of the plurality of objects (see at least: Stent, Paragraphs [0018], [0020], [0027], [0038]-[0041]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Stent in the invention of Mangal such that a determination was made regarding an amount of time that the test driver observed each of the objects identified as a target, and subsequently using this determination to determine whether the test driver’s head moved sufficiently enough (i.e., to have included the technique of ensuring that the test driver had observed each of the identified object for at least a predetermined amount of time).  One would have been motivated to include the technique of verifying that the test driver’s gaze direction was held for a predetermined amount of time because it would have properly ensured that the driver was looking in the required direction and has noticed the relevant targets, thereby ensuring that the driver had indeed focused on and recognized the relevant target of Mangal (see at least: Stent, Paragraph [0038]).

Regarding Claim 15:
Modified Mangal teaches the method of claim 14, further comprising, comparing the amounts of time for each of the plurality of objects with expected amounts of time, and wherein the determination of whether the test driver's head moved sufficiently enough is further based on the comparison (see at least: Stent, Paragraphs [0038], [0041]).

Regarding Claim 16:
Modified Mangal teaches the method of claim 15, further comprising, using a model to determine the expected amounts of time based on a location of the vehicle when the sensor data was captured, pre-stored map information used to control the vehicle, and the received information (see at least: Mangal, Paragraphs [0012], [0016], [0022], [0026]-[0027], [0031]-[0032]; Stent, Paragraphs [0038]; wherein a location of the vehicle would have necessarily been accounted for in order to determine where an object was relative to the vehicle such additional time is assigned to objects behind the vehicle that are to be viewed using the rear view mirror because objects in the mirror may be small and require additional time to focus and recognize.  Here it is noted that the claimed model is the algorithm used in order to classify an object that is to be recognized by the driver, and because the vehicle is an autonomous vehicle, then the map data relied upon to retrieve objects in the environment in the vehicle would have also been the map data the autonomous vehicle relied upon when driving autonomously (see for example: Obata et al. (US 2020/0377126 A1), Paragraphs [0059]-[0061]; and Wei et al. (US 2018/0001893 A1), Paragraphs [0009]-[0010].).  It is further noted that what the pre-stored map information is used for is outside the scope of the claimed invention because the claims do not positively recite controlling the vehicle based on the pre-stored map information).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mangal et al. (US 2020/0004244 A1) as applied to claim 4 above, and further in view of Wulf (U.S. Patent Application Publication No. 2016/0214618 A1).

Regarding Claim 6:
Mangal does not appear explicit regarding the method of claim 4, wherein the particular pattern of movement includes whether an expected head vector of the test driver is oriented below a dashboard of the vehicle for at least a given amount of time.  Cumulatively, Mangal discloses monitoring a gaze direction of the test driver while the vehicle is operated in an autonomous driving mode (see at least: Mangal, Fig. 3, steps 105-125).  Wulf, similar to Mangal, teaches an invention for monitoring a test driver’s alertness while the vehicle is operating in an autonomous driving mode (see at least: Wulf, Abstract and Paragraphs [0007], [0020]).  Wulf teaches that the alertness of the test driver is monitored by monitoring a gaze direction of the test driver, and further determining whether an expected gaze direction (head vector) of the test driver is oriented below a dashboard of the vehicle for at least a given amount of time (see at least: Wulf, Paragraphs [0011], [0023], [0032]).  When the expected head vector of the test driver is oriented below a dashboard of the vehicle (i.e., looking downwards) for at least a given amount of time, a response intervention is initiated in the form of a warning message or outputted warning signal (see at least: Wulf, Paragraph [0032]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wulf in the invention of Mangal such that the gaze direction of the test driver was continuously monitored while the vehicle was operated in the autonomous driving mode, and when the gaze direction was oriented below a dashboard of the vehicle for too long, outputting an alert in order to remind the test driver that he or she has not been paying attention to the driving of the vehicle and should be paying attention.  One would have been motivated to incorporate the teaching of Wulf because it would have ensured that the test driver was able to resume manual driving of the vehicle if necessary by ensuring that the test driver was not overly immersed in other activities, such as reading a book, and has ignored monitoring driving while the vehicle operated in the autonomous driving mode (see at least: Wulf, Paragraph [0031]).   

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mangal et al. (US 2020/0004244 A1) as applied to claim 4 above, and further in view of Fairfield et al. (U.S. Patent Application Publication No. 2016/0370801 A1).

Regarding Claim 9:
Mangal does not appear explicit regarding the method of claim 4, wherein the particular pattern of movement relates to whether the vehicle is in motion during the period of time.  Cumulatively, Mangal discloses an invention in which the vehicle transfers control of a vehicle operation from control by the controller (an autonomous driving mode) to the driver (human driving mode) in a situation in which the vehicle is unable to continue operating properly in an autonomous drive mode (see at least: Mangal, Paragraph [0015]), and, as such, the particular pattern of movement relates to such a situation.  Mangal, however, does not appear explicit regarding whether the vehicle is in motion during such a situation (e.g., whether the vehicle continues to move in this situation or whether the vehicle is stopped).  Fairfield teaches a situation in which an autonomous vehicle is unable to continue operating properly in an autonomous drive mode, and teaches that such a situation includes the vehicle being in stopped because it has been stuck and is stationary for a predetermined period of time (see at least: Fairfield, Paragraphs [0078], [0082]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized various situations in which an autonomous vehicle would not have been able to continue in an autonomous driving mode, including the situation taught by Fairfield in which the autonomous vehicle became stuck and was not moving for a predetermined period of time (i.e., the vehicle was stopped), and that such a situation would have been applicable to the invention of Mangal. The claim would have been obvious because a particular known technique of identifying that an autonomous vehicle being stuck, and therefore stopped, and unable to continue driving autonomously was a situation in which the autonomous vehicle requires intervention for the vehicle to proceed with driving was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique of identifying such a situation would have yielded predictable results in the invention of Mangal. Here, when the autonomous vehicle of Mangal had recognized that it was stuck and not moving for a predetermined amount of time as taught by Fairfield, then the invention of modified Mangal would have required identifying the particular pattern of movement of the test driver’s head, and determining whether the test driver’s head moved sufficiently enough based on the particular pattern of movement while the vehicle was stopped during the period of time in which the sensor data is captured and analyzed. 

Regarding Claim 10:
Mangal does not appear explicit regarding the method of claim 4, wherein the particular pattern of movement relates to whether the vehicle is about to begin moving during the period of time.  Cumulatively, Mangal discloses an invention in which the vehicle transfers control of a vehicle operation from control by the controller (an autonomous driving mode) to the driver (human driving mode) in a situation in which the vehicle is unable to continue operating properly in an autonomous drive mode (see at least: Mangal, Paragraph [0015]), and, as such, the particular pattern of movement relates to such a situation.  Mangal, however, does not appear explicit about whether the vehicle is about to begin moving during such a situation (e.g., the vehicle is currently stopped by needs to move and therefore is about to begin moving).  Fairfield teaches a situation in which an autonomous vehicle is unable to continue operating properly in an autonomous drive mode, and teaches that such a situation includes the vehicle being in stopped because it has been stuck and is stationary for a predetermined period of time and will need to move (see at least: Fairfield, Paragraphs [0078], [0082]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized various situations in which an autonomous vehicle would not have been able to continue in an autonomous driving mode, including the situation taught by Fairfield in which the autonomous vehicle became stuck and was not moving for a predetermined period of time (i.e., the vehicle was stopped), and that such a situation would have been applicable to the invention of Mangal. The claim would have been obvious because a particular known technique of identifying that an autonomous vehicle being stuck, and therefore stopped, and unable to continue driving autonomously was a situation in which the autonomous vehicle requires intervention for the vehicle to proceed with driving was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique of identifying such a situation would have yielded predictable results in the invention of Mangal. Here, when the autonomous vehicle of Mangal had recognized that it was stuck and not moving for a predetermined amount of time as taught by Fairfield, then the invention of modified Mangal would have required identifying the particular pattern of movement of the test driver’s head, and determining whether the test driver’s head moved sufficiently enough based on the particular pattern of movement while the vehicle was stopped during the period of time in which the sensor data is captured and analyzed.  Here, because the particular pattern of movement is being considered while the vehicle was stopped but must begin moving under control of the test driver, then the particular pattern of movement relates to whether the vehicle is about to begin moving during the period of time. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mangal et al. (US 2020/0004244 A1) as applied to claim 11 above, and further in view of Cieslar (U.S. Patent Application Publication No. 2021/0061287 A1).

Regarding Claim 12:
Mangal discloses the method of claim 11, wherein the test driver is considered to have observed the object when the object is within a gaze direction within which the test driver is expected to view given a location of the test driver's head (see at least: Mangal, Paragraphs [0028], [0031]-[0032]), but does not appear explicit in that the test driver is considered to have observed the object when the object is within a range of angles within which the test driver is expected to view given a location of the test driver's head.  Cieslar teaches identifying a viewing direction of a driver based on information about the driver’s head, and further teaches that a viewing direction comprises a cone around a viewing axis, and that actual human vision is most effective in a cone (for example an 8 degree cone) around a (central) viewing axis (in other words gaze direction) (see at least: Cieslar, Paragraph [0026]-[0028]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cieslar in the invention of Mangal such that a determination was made that the driver viewed an object when the object was within a range of angles (8 degree cone around the gaze direction) given a location of the test driver’s head because this cone represents the most effective actual human vision, and so long as the object was within a cone centered around the driver’s gaze direction, confirmation would have been that the driver viewed the object.  One would have been motivated to incorporate the teaching of Cieslar because it would have ensured that the driver is aware of a traffic situation and ensure that critical information was not omitted even in a situation where the gaze direction did not exactly match the location of an object in the environment so long as the object was within a cone defining a most effective human vision field of view (see at least: Cieslar, Paragraphs [0028], [0060).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangal et al. (US 2020/0004244 A1) as applied to claim 1 above, and further in view of Domeyer et al. (U.S. Patent Application Publication No. 2021/0053586 A1).

Regarding Claim 18:
Mangal discloses the method of claim 1, but does not appear explicit regarding wherein analyzing the sensor data includes inputting the sensor data into a model in order to determine a head movement score for the sensor data, the head movement score corresponds to a magnitude of head movements of the test driver during the period of time, the method further comprises comparing the head movement score to a value, and the determination of whether the test driver's head moved sufficiently enough is further based on the comparison.
Cumulatively, Mangal discloses determining whether or not the test driver has looked at an object or objects in the environment surrounding the vehicle in order to confirm operator awareness, and repeating the determination when a confirmation is not obtained (see at least: Mangal, Paragraphs [0034]-[0035], and Fig. 3).  Similar to Mangal, Domeyer teaches a technique for verifying or confirming that a test driver has looked at an object or objects in the environment surrounding an autonomously operated vehicle (see at least: Domeyer, Abstract).  Domeyer teaches analyzing sensor data about the test driver in order to determine whether or not the test driver has looked at an object.  Here, Domeyer teaches wherein analyzing the sensor data includes inputting the sensor data into a model in order to determine a head movement score (gaze score) for the sensor data, the head movement score corresponds to a magnitude of head movements of the test driver during the period of time (visual scan), the method further comprises comparing the head movement score to a value (stability threshold or past gaze behavior, wherein the stability threshold is based on the past gaze behavior of the test driver), and the determination of whether the test driver's head moved sufficiently enough is further based on the comparison (see at least: Domeyer, Paragraphs [0017], [0032]-[0033], [0037]-[0040], [0042]-[0043], [0048], [0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Domeyer in the invention of Mangal such that the technique of Domeyer was utilized as part of the operator awareness verification technique of Mangal.  One would have been motivated to do so because it would have facilitated ramping in the visual scanning behavior of the test driver in an accelerated timeframe, thus enhancing safety (see at least: Domeyer, Paragraph [0018]), and because it would have mitigated decreased visual attention during handover by using attentiveness of the test driver during manual driving of the vehicle as a reference, wherein during manual driving the test driver would have been considered to be fully attentive (see at least: Domeyer, Paragraphs [0016], [0038]).

Regarding Claim 19:
Modified Mangal teaches the method of claim 18, further comprising determining the value based on past history of head movement scores for the test driver (see at least: Domeyer, Paragraphs [0038], [0042]-[0043], [0055]).

Regarding Claim 20:
Mangal discloses the method of claim 1, but does not appear explicit regarding wherein analyzing the sensor data includes inputting the sensor data into a model in order to determine a head movement score for the sensor data, the head movement score corresponds to a magnitude of the head movements of the test driver during the period of time, and the method further comprises analyzing changes in head movement scores including the head movement score over time, and the determination of whether the test driver's head moved sufficiently enough is further based on the changes.
Cumulatively, Mangal discloses determining whether or not the test driver has looked at an object or objects in the environment surrounding the vehicle in order to confirm operator awareness, and repeating the determination when a confirmation is not obtained (see at least: Mangal, Paragraphs [0034]-[0035], and Fig. 3).  Similar to Mangal, Domeyer teaches a technique for verifying or confirming that a test driver has looked at an object or objects in the environment surrounding an autonomously operated vehicle (see at least: Domeyer, Abstract).  Domeyer teaches analyzing sensor data about the test driver in order to determine whether or not the test driver has looked at an object.  Here, Domeyer teaches wherein analyzing the sensor data includes inputting the sensor data into a model in order to determine a head movement score (gaze score) for the sensor data, the head movement score corresponds to a magnitude of the head movements of the test driver during the period of time (visual scan), and the method further comprises analyzing changes in head movement scores including the head movement score over time, and the determination of whether the test driver's head moved sufficiently enough is further based on the changes (see at least: Domeyer, Paragraphs [0017], [0032]-[0033], [0037]-[0040], [0042]-[0043], [0048], [0055], [0057], and Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Domeyer in the invention of Mangal such that the technique of Domeyer was utilized as part of the operator awareness verification technique of Mangal.  One would have been motivated to do so because it would have facilitated ramping in the visual scanning behavior of the test driver in an accelerated timeframe, thus enhancing safety (see at least: Domeyer, Paragraph [0018]), and because it would have mitigated decreased visual attention during handover by using attentiveness of the test driver during manual driving of the vehicle as a reference, wherein during manual driving the test driver would have been considered to be fully attentive (see at least: Domeyer, Paragraphs [0016], [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiramatsu et al. (US 2018/0326995 A1) teaches a method for analyzing head movements in a test driver tasked with monitoring the driving of a vehicle operating in an autonomous driving mode (see at least: Hiramatsu, Fig. 19 and Paragraphs [0131]-[0157]), the method comprising: using, by one or more processors, a sensor to capture sensor data of a test driver's head for a period of time (see at least: Hiramatsu, Paragraphs [0133]-[0134]); analyzing, by the one or more processors, the sensor data to determine whether the test driver's head moved sufficiently enough to suggest that the test driver is engaged in monitoring the driving of the vehicle (see at least: Hiramatsu, Paragraphs [0133]-[0134], [0139], [0145]); and based on the determination of whether the test driver's head moved sufficiently enough, initiating, by the one or more processors, an intervention response (see at least: Hiramatsu, Paragraphs [0140]-[0141], [0146]-[0147]; wherein the intervention response includes starting or stopping a second autonomous driving mode, or the intervention response includes cancelling a request to start or stop the second autonomous driving mode).
Kuffner, Jr. et al. (US 9,904,287 B1) teaches a method for analyzing head movements in a test driver tasked with monitoring the driving of a vehicle operating in an autonomous driving mode (see at least: Kuffner, Abstract, and Fig. 4), the method comprising: using, by one or more processors, a sensor to capture sensor data of a test driver's head for a period of time (see at least: Kuffner, Col. 6, lines 8-10, 17, and 22-24); analyzing, by the one or more processors, the sensor data to determine whether the test driver's head moved sufficiently enough to suggest that the test driver is engaged in monitoring the driving of the vehicle (see at least: Kuffner, Col. 6, lines 48-63; Col. 7, lines 4-15 and 23-27); and based on the determination of whether the test driver's head moved sufficiently enough, initiating, by the one or more processors, an intervention response (see at least: Kuffner, Col. 9, lines 9-34; Col. 13, line 36 - Col. 14, line 8).
Grimm et al. (US 2021/0089120 A1) teaches a method of assessing a gaze of an occupant is provided, including assessing the gaze of the occupant while a vehicle is being operated in an autonomous driving mode. The method includes: determining a direction of a gaze of an occupant based on gaze information detected by a first sensor; determining a position of a feature of road based on one or more from among mapping information or vehicle environment information provided by a second sensor; comparing the direction of the gaze to the position of the feature of the road; and performing a corrective action in response to determining that the direction of the gaze does not correspond to the position of the feature of the road. (see at least: Grimm, Abstract and Paragraphs [0008], [0045]).
Hoetzer (US 2018/0319408 A1) teaches a method for operating a motor vehicle using an apparatus to prompt the driver for an interaction, the motor vehicle having the ability to be operated at least in one operating mode with semi-autonomous or autonomous vehicle guidance and in an operating mode with vehicle guidance controlled by the driver, a reaction of the driver with respect to a prompt for an interaction being checked during operation of the semi-autonomous or autonomous vehicle guidance. The method includes that a viewing direction of the driver and/or a vocal utterance by the driver is/are considered when checking the reaction of the driver (see at least: Hoetzer, Abstract, and Paragraphs [0007], [0042]). 
Mueller-Tomfelde et al. (US 2020/0231173 A1) teaches a method and a system for enhancing a user experience of an occupant in a vehicle that includes a step of detecting a change of the occupant's line of gaze and a step of outputting a notification, if a change of the occupant's line of gaze is detected or if a predetermined time period has elapsed. The notification is provided on an output device based on the detected occupant's line of gaze (see at least: Mueller-Tomfelde, Abstract, and Paragraph [0010]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669